Citation Nr: 1637483	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to May 1983.

This matter comes before the Board of Veterans Appeals (Board) from a November 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for hearing loss and a February 2015 Board decision.

In November 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he currently has hearing loss as a result of exposure to excessive noise in service as a pavement specialist.  The Board finds that remand is warranted to obtain an addendum opinion.

On remand, an April 2015 VA examination was conducted.  Audiological testing revealed right ear pure tone thresholds of 20, 20, 25, 25, and 25 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and a speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear.  Thus, audiological testing revealed he did not have right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service, noting that while the Veteran's file did note that "noise exposure had been conceded", the very mild high frequency hearing loss had only occurred more than 20 years after this exposure, and if the hearing loss had been the result of military service, it would have shown nearer to the time of exposure.  It was also noted that the Veteran's military noise exposure was because he was a pavement specialist, and it was noted that he had no noise exposure after service.  The VA examiner addressed two prior audiological evaluations:  a January 2011 evaluation that was deemed invalid as it was not conducted by an audiologist; and a 2010 VA examination that determined there was no right ear hearing loss for VA purposes.  The examiner did not, however, address a January 2015 private evaluation that found recorded voice Maryland CNC modified performance intensity function speech discrimination score was 90% - indicating a right ear hearing loss for VA purposes.  That examiner also provided a positive nexus opinion.  Accordingly, the Board finds that clarification is required.

Similarly, the June 2015 supplemental statement of the case (SSOC) did not address the positive opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of any right ear hearing loss from the April 2015 VA examiner.  If the prior examiner is not available, or is unable to provide an opinion, another qualified examiner may provide the requested medical opinion.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must first determine whether there is current right ear hearing loss.  The examiner must address the following:  1) the Veteran's lay statements; 2) the 2010 VA examination; 3) the 2011 private evaluation; 4) the January 2015 private evaluation; and 5) the April 2015 VA examination. 

If there is current right ear hearing loss for VA purposes, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hearing loss had its onset in, or was otherwise related to, active service, to include conceded noise exposure.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

